AO 106(Rev.0Case   1:20-mj-00043-PMS
            4/10)ApplicationforaSearchWàrrant Document 1 Filed 03/16/20 Page 1 of 3 Pageid#: 1

                              U NITED STATES D ISTRICT C OURT CLERKSAOTFAFuIClNEati
                                                                                  lo
                                                                                   skqj
                                                                                      sxcoun'r
                                                                                      vA                             ,
                                                                                                             FILED
                                                        UW Z C
                                            W esterngistrictofVirginia                                 MA' 16 2:22
                                                                                                 JU      O       E% GLERK
          ln the M atterofthe Search of                                                         BK .                 .....u...
                                                                                                         E
                                                                                                         -p cj
                                                                                                             !ié
                                                                                                               ''
                                                                                                                -ku.
       (Briejlydescribethepropert
                                yiobesearched                                )u
                                                                              .
        oridenth thepersonbynameandaddress)                        CaseNo.I . yx.
                                                                              ,,
                                                                                .y.g
           SouthwestVirginia RegionalJail
         PrisonerProperty ofAshley S.Burke
                 DOB:11/30/1988
                                    APPLICATION FOR A SEARCH W ARR ANT
        1,a federal1aw enforcçm entofficeroran attorney forthe governm ent,requesta search wan-antand stateunder
penaltyofperjurythat1havereasontobelievethatonthefollowingperson orproperty (identh thepersonordescribethe
propertyto besearchedandgiveitsIocationl: SouthwestVirginia RegionalJail-Inm ate Propedy -Joe Derting Drive,
 Abingdon,Virginia 24210.
located in the        W estern        Districtof            Virginia               ,there isnow concealed (identh the
personordescribethepropert
                         ytobeseizedlk.       . .                                       ,
 Any and aIIelectronic cellulardevicej held in thq prisonerproperty attached to inmate Ashley S.Burke,DOB:
 11/30/1988.

        Thebasisforthesearch tmderFed.R.Crim.P.41(c)is(checkoneormorel:
             X evidenceofacrime'
                               ,
             ED contraband,fnzitsofcrim e,orotheritemsillegally possessed;
             O propel'ty designed foruse,intended foruse,orused in com mitting a crim e;
             En aperson to be arrested ora person who isunlaw fully restrained.
        The search isrelated to a violation of:
           CodeSection                                              OffenseDescription
     Title 18 U.S.C.912                Im personation ofan officerofthe United States in furtherance ofan overtact
                                       using said authori
                                                        ty.

        The application isbased on thesefacts:
                        .


      **SeeAttachmentA**

        f Continuedontheattachedsheet.
        O Delayednoticeof     days(giveexactending dateifmorethan30days:                                 )isrequested
          tmder18U.S.C.j3103a,thebasisofwhich issetforthon theattached sheet.

                                                                               Appll t'
                                                                                      s signatttre

                                                                           Matthew Davis,(A)CDUSM
                                                                               Printed nameand title
Sworn tobeforem eand signed in my presence.

Date: 3 ,@ Izo                                                                     Judge'
                                                                                        ssignatltre'
City and state: Abingdon,Virginia                                         Pamela Meade Sargent,USMJ
                                                                               Printed nameand title
   Case 1:20-mj-00043-PMS Document 1 Filed 03/16/20 Page 2 of 3 Pageid#: 2



                                          Attachm ent&A''
                             Application and AffidavitforSearch W arrant
                  SouthwestVirginia RegionalJail= PrisonerPropertyAshley Burke


Iherebyswearand depose thefollow ing:


        Affiantisé Deputy United StatesM arshaland hasbeen so em ployed since 2001.Inthe regular
course ofhisduties,affiantischargedw ith investigating crimesin violation ofthe CrimirialCode ofthe
United States,aswellasfugitive investigations,and in doingso m ay applyforIegalprocess,to include
search warrants,pursuanttothe sam e.
       OnQarch 14,2020,thisdepuiyreceivedtelephbniccontactfrom DeputySherift W ashington
County,Seth Sparksin referenceto atragicstopconducted by officersofthe W ashington County
SheriffsOfficeinwhichamaleandfemalesubjectwerearrestedonviolationsofstateIaw.The
subjects,identifiedasBillyJacksonW oodlief,Jr,andAshleyS.Bu
                                                          'rke,weretakenintocustodyondrug
violationsofthe crim inalcode ofthe Comm onweaIth ofVirginia.DeputySparksadvised thisdeputy,
thatupon arrest,Burke advised thatW oodliefhad told heron m ultiple occasionsthathew asa U.S.
M arshaland thathe had threatened herand even placed a gun to herhead.She furtheradvised thathe
said asa U.S.M arshalhe could killanyone he wanted and threatened heron m ultiple occasions'in w hich
he directed herto undressand tied herto a bed and took photographsofherin said disposition.She
advised she had keptcopiesofsaid photographson FacebookM essengeraccountsattached to
sweetpunkielo@ gm ail.com and ashleywoodlief76@ gmail.com .
        Based upon the aforementioned,Deputy Sparksrequested ofBurke to take hercellulardevice,
to w hichshe originally'
                       consented,butthereafterwithdrew the same.Burke stated she did notwantto
totalkanymoretoDeputySparksuntilsucitimeasshespokewithaU.S.Marshal.Burke'swasheld
withoutbond atthe Southw estVirginia RegionalJail,Abingdon.W oodlief,Jr:wasgranted a bond.
Burke'scellulardevicewasplacedinherjailproperty.                                '
      On M arch 15,2020,thisdept   ity,accom panied by DeputySheriffSparks,traveledtothe
SouthwestVirginia RegionalJailin Abingdon,Virginiaforthe purpose ofinterviewingAshley Burke,
reporterandallegedvictim ofviolationsofTitle 18,U.S.C.912.
       Onarrival,Ms.Burkewasbroughttoaninterview room withinthejail,handcuffedinfront,and
asked to beseated.The interview wasrecorded on a USM S issued digitalrecorderand said recording
w illstand asthe exactevidence ofthisinterview .
        During said interview,thisdeputy identified him selfto Ms.Burke and showed credentials
associated with the same identification.Thisdeputythen read M s.Burke herM irandawarningsfrom a
USM -309 Form,to which she signed and acknowledged,in w riting,herreçeiptofthesame,aswellasa
waiverto speakwith Iaw enforcem entpreseny.Thisdocumentwaswitnessed bythisdeputy and Deputy
Sparks.
    Case 1:20-mj-00043-PMS Document 1 Filed 03/16/20 Page 3 of 3 Pageid#: 3



         The interview began,asannotated inthe recording,duringw hich M s.Burke articulated thather
 boyfriend,BillyW oodlief,had told heron severaloccasions,hewasa U.S.M arshaland w asconducting a
 humantraffickiny investigation.He had tied herup,w hile she wasasleep,and taken nude photographs
 ofher,which she adviseshe sold onthe internet,and told heritw asin relation to hiscredibili
                                                                                           ty in his
 ongoing investigation.M j.Burkew asasked numerousquestions,to whichthe answ erswere
 inconclusive asto validity,and wasincensed when asked aboutpersonsproviding herwith narcotics,as
 she had articulated thptshe had beenon drugswhilethe aforem entioned wasalleged.Ms.Burke
 furtherarticulated thatevidence ofthe photographs,and theirtransm ission,aswellasevidence ofthe
 crimeshewasalleging,could befoundon hercellulardevice,housed in prisonerpropertyatthejail,as
 wellastwo Facebook,Inc.accountsattachedto emailaddressessweetspunkielol gm ail.com AND
 ashlevwoodleif76@ gmail.com .Ms.Burke provided consentto view said accounts by providingthe
 password.However,based upon thé conclusion ofthe interview,no action has,orw illbe taken,to view
 thesam ew ithoutwarrantforsearch.Atthe end ofthe interview,M s.Burke asked fora Iawyer,after
 beingasked aboutwhoelse had provided hernarcotics,andimmediatel
                                                               yjumpedupfrom thetableand
 began m ovingaggressively.She w asdirected to sitdow n by thisdeputy,m ultiple times,asshew asin
 custody.Once she said down,based upon herrequestforattorney,thisdeputy concluded the interview
 andcalledjailstafftoresumecustodyofherfrom theinterview room.Datesandtimesofinterview are
 held withinthe recording.
                                                     1                      '

          Atthe conclusion ofthe interview,DeputySparksadvised youraffiantthatthe property atthe
 jailcontainedtwocellulardevices,placedintothesamé byW ashingtonCountystaf'f,Based'
                                                                                  uponthe
 articulationsofM s.Burke,thatevidence ofthe underlying accusationsofoffense m ay befound on her
 cellulardevice,youraffiantbelievesprobablecauseexiststoseizethedevicesfrom thejailandfurther
 search the sam eforany qvidence ofthe alleged crim e.

 x ''-D                      .w
                                                                    z-)k wapa o
                                                                    -



 M atthew Davis
                                                                '

                   q
                                   ''
                                  ,,.
                                                     >
                                                                3-/J-A >
                                                                        *           ./           uo
                                                                                                  /ao,
 Pamela M eadeSargent,USMJ                                    Date




   ,           jjj.
                  , zjj
                      ktss.
                          o
Y uW* A M              ,
